Citation Nr: 0834714	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for a right shoulder 
disability.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to August 2002.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Manila Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter, along with that of 
service connection for a right ankle disability, was before 
the Board in December 2006, when both issues were remanded 
for further development.  A July 2008 rating decision granted 
service connection for a right ankle disability.


FINDING OF FACT

During service, the veteran sustained a right shoulder injury 
which was acute and transitory and resolved without 
residuals; a chronic right shoulder disability was not 
manifested in service and is not currently shown. 


CONCLUSION OF LAW

Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letter in July 2003, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although complete VCAA notice was not provided prior to the 
initial adjudication in this matter, the veteran has had 
ample opportunity to supplement the record following notice.  
The claim was reajudicated after all essential notice was 
given.  See December 2007 supplemental statement of the case.  
He is not prejudiced by any notice deficiency, including in 
timing.  While he was not timely provided notice regarding 
disability ratings and effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), this 
decision does not grant service connection; neither the 
rating of a disability nor the effective date of an award of 
service connection is a matter for consideration herein.  An 
August 2006 letter ultimately provided such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file.  The RO VA arranged for examinations in 
July 2003 and (pursuant to the December 2006 Board remand) 
October 2007.  He has not identified any pertinent evidence 
that is outstanding.  VA's duty to assist is met. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a claimed disability, 
there must be competent (medical) evidence of current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The veteran's STRs include a December 1993 record which shows 
that he was seen and treated for a right shoulder injury.  On 
physical examination which included ranges of motion, the 
shoulder was normal.  X-ray showed no dislocation.  He was 
given pain medication and ice packs and told to return in one 
week.  No follow-up was reported.  A June 1998 record notes 
that he was involved in a helicopter crash and sustained 
right sided mid back pain.  No right shoulder complaints were 
specifically noted; however, on March 2002 retirement 
physical, the veteran reported right shoulder pain secondary 
to the helicopter crash.  On physical examination, the right 
shoulder was normal.

On July 2003 VA examination, the veteran complained of right 
shoulder pain that limits his ability to push and lift.  He 
gave a history of a right shoulder dislocation in service 
resulting from a helicopter crash.  Physical examination 
revealed decreased right shoulder motion.  X-ray showed 
normal study of the right shoulder.  The diagnosis was 
"history" of right shoulder dislocation.

On October 2007 VA examination, the veteran complained of 
tenderness and pain with movement.  Physical examination 
revealed normal range of motion.  The diagnosis was right 
shoulder sprain, resolved.  The examiner reviewed the 
veteran's claims file, and opined that the veteran's right 
shoulder pain was less likely as not (less than 50/50 
probability) caused by or a result of military service.  The 
examiner's rationale for the opinion was:

"The veteran's documented injury in 1993 to the right 
shoulder was in all likelihood a sprained shoulder.  X-
rays revealed no evidence of any dislocation.  No other 
report of follow-up for this right shoulder was seen 
hence indicating that condition resolved after this 
consult.  Hence, present right shoulder condition is 
less likely as not caused by or a result of his military 
service."

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the record contains no competent (medical) evidence 
that the veteran now has the disability for which service 
connection is sought.  There is no postservice medical 
diagnosis of a chronic right shoulder disability.  While 
complaints of right shoulder pain have been noted, pain of 
itself is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Board recognizes that the 
veteran sustained a right shoulder injury in service.  
However, in July 2003 the diagnosis was merely a history of 
injury, with no sequelae noted, and in October 2007 it was 
found that the injury in service had resolved.  No current 
pathology was found.  That a condition or injury occurred in 
service alone is not enough [to establish service 
connection]; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran was specifically advised that to establish 
service connection for a shoulder disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
has such disability, nor has he identified any treatment 
provider who might substantiate that he has the disability.  
The only competent (medical) evidence of record on that point 
(the reports of the two VA examinations) reflects that the 
veteran does not have the right shoulder disability for which 
service connection is sought.  Because he is a layperson, his 
own opinion that he has such disability is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, this claim must be denied. 


ORDER

Service connection for a right shoulder disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


